Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J., at sentencing; Couzens, J., at the plea; Rubin, J., on the motion to dismiss the indictment), rendered October 29, 1980, convicting her of attempted robbery in the second degree, upon her plea of guilty, and imposing sentence. Judgment affirmed. The plea of guilty “vitiated any question as to the sufficiency of the Grand Jury minutes” (see People v O’Neal, 44 AD2d 830; People v Clark, 65 AD2d 884; see, also, People v Jordan, 78 AD2d 878). Lazer, J.P., Gulotta, Margett and Bracken, JJ., concur.